EXAMINER COMMENTS
This action is responsive to the Response filed on 06/06/2022. Claims 1, 3-10, 12-17, 19-20 are pending; claims 2, 11, 18 have been canceled. Claims 1, 10, 17 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant' s response dated 06/06/2022 (hereinafter Response), Applicant amended Claims 1, 3-4, 6-8, 10, 12-17, 19-20; cancelled Claims 2, 11, 18; amended the Specification; and argued against all objections and rejections previously set forth in the Office Action dated 04/12/2022.
Applicant’s amendment to claims 1, 3-4, 6-8, 10, 12-17, 19-20 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure, the objection to the disclosure is respectfully withdrawn.
In response to Applicant's amendment to cure the previous 35 U.S.C. § 112 rejection(s) of claim(s) 1-20, the amendments are sufficient, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn.
In response to Applicant’s amendment to overcome the 35 U.S.C. § 103 rejection(s) of claims 1, 9, 10, and 17, the arguments (see Response page 14) are persuasive, and the 35 U.S.C. § 103 rejection(s) of the claim(s) is respectfully withdrawn.
There being no further grounds of rejection, claims 1, 3-10, 12-17, 19-20 are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s argument with respect to the teachings of WHETSELL and McKINNEY (see Response starting page 14) is persuasive that the references may not be relied upon to teach all the elements of the independent claims. In addition, the following references were considered:
US 8539342 B1 (LEWIS, newly identified) generates a reformatted document including reordering headings using an iterative generation of read order tree; however, the reordered headings are based on sorted relative locations, rather than style size.
US 10025979 B1 (LAZAREVIC, previously indicated relevant) performs paragraph property (formatting) analysis and assignment; then sorts into candidate heading groups based on style clusters. Each style cluster is divided into sub-clusters, then the headings are extracted from the style clusters, rather than inserted into a style chain.
 US 10956731 B1 (GUPTA, previously indicated relevant) performs document segmentation based on visual features which organizes content into buckets (top level headings, then sub-level headings), and generates sectioned version of the document based on enumeration levels, rather than point size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173